 

Exhibit 10.23

 

Grantee: Fred C. Kuznik

Date of Grant: November 3, 2003

 

CABLE DESIGN TECHNOLOGIES CORPORATION

 

RESTRICTED STOCK GRANT

under the Supplemental Long-Term Performance Incentive Plan (the “Plan”)

 

This Agreement is entered into as of the date set forth above by and between
Cable Design Technologies Corporation, a Delaware corporation (the “Company”),
and the individual set forth above (the “Grantee”).

 

1. Grantee Bound by Plan. This grant is made under and pursuant to the Plan. A
copy of the Plan has been provided to Grantee, which Plan is incorporated herein
by reference and made a part hereof. Grantee hereby acknowledges receipt of a
copy of the Plan and the Plan prospectus and agrees to be bound by all the terms
and provisions thereof.

 

2. Restricted Stock Award. Subject to the terms and conditions hereof and the
Plan, the Grantee is hereby granted 150,000 shares (the “Restricted Stock”) of
the Company’s Common Stock, par value $.01 per share. Such Restricted Stock will
be deemed issued on the date hereof, but held by the Company’s transfer agent or
in escrow by the Company until the date on which the Restricted Stock vests (as
described in paragraph 3), in each case (subject to restrictions on transfer as
set forth in this Agreement. On or promptly following the date on which the
Restricted Stock vests (as described in paragraph 3), the Grantee will receive
such certificates representing shares of Restricted Stock.

 

The certificates representing the Restricted Stock shall be held by the Company
or the Company’s transfer agent until such Restricted Stock is vested, at which
time such certificates shall be delivered to the Grantee.

 

3. Vesting.

 

(a) Except as otherwise provided in paragraphs 3(b) and 3(c), the Restricted
Stock will become vested (and free of restrictions under this Agreement)
according to the following schedule:

 

Date of Vesting

--------------------------------------------------------------------------------

   Shares Vested
(in addition
to shares
previously
vested)


--------------------------------------------------------------------------------

Vested Immediately (on date of this agreement)

   54,000

December 10, 2003

   24,000

December 10, 2004

   24,000

December 10, 2005

   24,000

December 10, 2006

   24,000

 



--------------------------------------------------------------------------------

(b) If the Grantee ceases to be an employee of the Company and its subsidiaries
(including, without limitation, death, disability, termination with or without
cause and resignation), any Restricted Stock that has not vested prior to the
date of such termination shall be automatically forfeited (and shall not vest);
provided that the terms of this clause (b) shall not apply if the Grantee is
terminated in contemplation of, or in connection with, a Change of Control
(defined in 3(c) below).

 

(c) The Restricted Stock shall vest 100% upon a Change of Control (defined in
Exhibit A).

 

(d) The foregoing shall be subject to the power of the Committee (as defined in
the plan) to waive the forfeiture requirements and restrictions in the event of
disability or retirement as contemplated in Section 7(c) of the Plan.

 

(e) In the event that any of the Restricted Stock if forfeited, the Grantee
grants to each officer of the Company (acting solely) the power of attorney to
take such actions on his behalf to cause the certificates representing the
Restricted Stock to be cancelled and returned to the Company’s transfer agent.
Such power of attorney shall be without further action on behalf of the grantee.

 

4. Transferability. The right to receive Restricted Stock may not, prior to
vesting of such Restricted Stock, be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of by Grantee. Following the vesting of the
Restricted Stock, the Grantee shall dispose of such stock only in accordance
with applicable securities laws.

 

5. Adjustments. Appropriate adjustment (in number and kind) shall be made to the
Restricted Stock to give effect to any stock dividends, stock splits, stock
combinations, recapitalizations and other similar changes in the capital
structure of the Company after the date hereof. Notwithstanding anything in this
Agreement to the contrary, the Committee may take the foregoing actions without
the consent of the Grantee, and the Committee’s determination shall be
conclusive and binding on all persons for all purposes.

 

6. Tax. The payment of any taxes arising as a result of this grant shall be the
responsibility of the Grantee. The Grantee shall pay to the Company or its
designee on the date of vesting of Restricted Stock an amount determined by
multiplying the (a) highest marginal state and federal tax rate applicable to
the Grantee (the “Tax Rate”) times (b) the fair market value of the Restricted
Stock vesting on such date for the purpose of satisfying the Company’s
obligation to withhold federal, state, local or foreign income, employment or
other taxes . In order to satisfy the condition of the preceding sentence, the
Company shall withhold from the shares of Common Stock vesting on the relevant
date (including the date hereof) a number of shares equal to the Tax Rate times
the number of shares vesting (the “Withheld Shares”).

 

Grantee grants to each officer of the Company (acting solely) the power of
attorney to take such actions on his behalf to cause the certificates
representing the Withheld Shares to be cancelled and returned to the Company’s
transfer agent. Such power of attorney shall be without further action on behalf
of the grantee.

 

Grantee has sought his own tax advice regarding this grant, including, without
limitation, advice on whether or not to file a Section 83(b) election.

 

7. Amendment or Substitution of Awards. The terms of this Agreement may be
amended from time to time by the Committee in its sole discretion in any manner
that it deems appropriate (including, but not limited to, acceleration of the
vesting provisions of the Restricted Stock in Paragraph 3); provided, however,
that no such amendment shall adversely affect in a material manner any right of
Grantee under this Agreement without Grantee’s written consent, unless the
Committee determines in its sole discretion that there have occurred or are
about to occur significant changes in Grantee’s position, duties or
responsibilities, or significant changes in

 

-2-



--------------------------------------------------------------------------------

economic, legislative, regulatory, tax, accounting or cost/benefit conditions
which are determined by the Committee in its sole discretion to have or to be
expected to have a substantial effect on the performance of the Company, or any
Subsidiary, affiliates, division, or department thereof, on the Plan or on this
grant under the Plan. The Committee may, in its sole discretion, permit Grantee
to surrender this grant in order to exercise or realize the rights under other
awards under the Plan, or in exchange for the grant of new awards under the
Plan, or require Grantee to surrender this grant as a condition precedent to the
grant of new awards under the Plan.

 

8. Administration. Any action taken or decision made by the Company, the Board,
or the Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding on Grantee and all persons claiming
under or through Grantee. By accepting this grant or other benefit under the
Plan, Grantee and each person claiming under or through Grantee shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.

 

9. Rights of Grantee.

 

(a) Neither this Agreement nor the Plan creates any employment rights in
Grantee.

 

(b) Except as limited by this Agreement, Grantee would have all rights
associates with the Restricted Stock until such time as any such shares are
forfeited, including the right to vote such shares and to receive any dividends
on such shares.

 

10. Notices. Any notice hereunder to the Company shall be addressed to: Cable
Design Technologies Corporation, 1901 N. Roselle Road, Schaumburg, IL 60195,
Attention: Corporate Secretary, and any notice hereunder to Grantee shall be
addressed to Grantee at Grantee’s last address on the records of the Company,
subject to the right of either party to designate at any time hereafter in
writing some other address. Any notice shall be deemed to have been duly given
when delivered personally or enclosed in a properly sealed envelope, addressed
as set forth above, and deposited (with first class postage prepaid) in the
United States mail.

 

11. Counterparts. This Agreement may be executed in one or several counterparts,
each of which shall constitute one and the same instrument.

 

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Grantee.

 

13. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

14. Delivery by Facsimile. This Agreement, and any amendments hereto or thereto,
to the extent signed and delivered by means of a facsimile machine, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto or to any such agreement, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement shall raise the use of a facsimile machine
to deliver a signature or the fact that any signature or agreement was
transmitted or communicated through the use of a facsimile machine as a defense
to the formation of a contract and each such party forever waives any such
defense.

 

-3-



--------------------------------------------------------------------------------

15. Governing Law. The validity, construction, interpretation, administration
and effect of the Plan, and of its rules and regulations, and rights relating to
the Plan and to this Agreement, shall be governed by the substantive laws, but
not the choice of law rules, of the State of Delaware.

 

* * * * * *

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the date first written above.

 

CABLE DESIGN TECHNOLOGIES CORPORATION

at the direction of the Compensation Committee of the Board of Directors

By:   /s/    CHARLES B. FROMM          

--------------------------------------------------------------------------------

   

Charles B. Fromm

Vice President, General Counsel & Secretary

By:   /s/     FRED C. KUZNIK          

--------------------------------------------------------------------------------

    Fred C. Kuznik

 

Pursuant to the approval by the Compensation Committee, all grants and
dispositions pursuant to this restricted stock grant are intended to receive the
protections of Rule 16b-3 under the Securities Exchange Act of 1934, and the
Compensation Committee’s approval of this restricted stock grant constitutes the
approval of issuances or dispositions of the Corporation’s stock, whether by
virtue of withholding or otherwise, under this grant.

 

-4-



--------------------------------------------------------------------------------

Exhibit A

 

Definitions

 

“Change in Control” shall be deemed to have occurred if:

 

(a) any “person” or “group” (as such terms are used in Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 40% or more of
the combined voting power of the Company’s then outstanding securities; or

 

(b) there shall be consummated any consolidation, merger, reorganization or
acquisition involving the Company unless following such event (i) the
individuals and entities who were the beneficial owners of the outstanding
voting securities of the Company immediately prior to such event beneficially
own, directly or indirectly, more than 66 2-3% of the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors of the corporation resulting from such event in
substantially the same proportions as their ownership immediately prior to such
event and (ii) at least 66 2-3% of the members of the board of directors of the
corporation resulting from such event were members of the board of directors at
the time of the initial consideration of, or any action of the board relating
to, such event; or

 

(c) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company (on a consolidated basis); or

 

(d) as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation, contested election or substantial stock accumulation (a “Control
Transaction”), the members of the Board immediately prior to the date the
Company initiates, or is notified of, such Control Transaction (the “Incumbent
Board”) shall thereafter cease to constitute at least 66 2-3% of the Board;
provided, however, that for purposes of this clause (d) any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other th

 

-5-